DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “after step (d) performing step (e) of impressing micro-optical elements into a material of the carrier film” (Independent claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figure 4 is drawn to the simultaneous lamination of the stack of layers and impressing of micro-optical elements. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 15 recites “ 1)…after step (d) performing step (e) of impressing micro-optical elements into a material of the carrier film” which contradicts the Specification.  As claimed, the impressing step is a separate subsequent step from the lamination.  This configuration is supported, e.g. SPEC 0035, however the separate step involves a separate laminating film, which the microoptical elements are impressed.  The carrier film is only impressed in the first simultaneous embodiment shown in Figure 4.  Thus, there is no supported configuration with both separate steps, and impressing the carrier film. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims conflict with the Specification, and are thus unclear for the reasons stated above. 
	In respect to claims 17 and 18, a scratch-resistant layer is claimed, however, this is not an embodiment with the micro-optical elements.  The scratch-resistant layer 130 is only consistent with the first embodiment (Fig. 3) and not with the micro-optical elements (Fig. 4).
	In respect to claim 21, the claim recites “subsequent to step: [sic] embossing micro-optical elements in a material of the carrier film” which is 1) redundant as this step is already claimed and 2) unclear and unsupported for reasons detailed above.
	In respect to claim 25, the claim recites “peeling of the protective film from the light-sensitive layer” which is not supported in the claimed embodiment with micro-optical elements (Fig. 4), but rather a different embodiment (Fig. 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-21, 23-26, and 28-30, are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 2012/0286504) in view of Stahl (DE 10/2013/014894) (See NPL for English Translation).
In respect to claims 15 and 28-30, the claims are impossible to ascertain for the reasons stated above, however, Oikawa et al. disclose a method of producing a polymer laminate (e.g. value or security product) comprising: providing a diffraction element material 10 having a carrier film 2 and a light-sensitive layer 1 on the carrier film (0039-0040; Fig. 1) and at least one polymer layer 11a/b (Fig. 5A-5C); producing at least one diffraction element in the light-sensitive layer to create a light-diffracting layer (volume hologram) (0065); bringing together the at least one diffraction element 10 and the polymer layer 11b, and surface bonding them via a lamination process (0157; Fig. 5C).  Oikawa et al. further disclose a cover film “embossing film” 12b.
Oikawa et al. do not disclose impressing the cover film “embossing film” 12b with micro-optic elements, however, Stahl teach providing a cover layer of a multi-layered security document with micro-optic elements 14 and 15 (0025-0028; Fig. 2).  The micro-optical elements may be formed simultaneously with lamination of the other layers, or else provided after lamination (0041-0042).  It would have been obvious to provide the cover layer “embossing film” taught in Oikawa et al. with micro-optical in view of Stahl to provide viewing angle dependent effects that are difficult to reproduce and do not impair underlying features (0006-0007). 
In respect to claims 16 and 29, Oikawa et al. disclose lamination without using an additional adhesive material (simply pressure and temperature to join existing polymers) (0157).
In respect to claims 17, 18, 21, and 25, the claims conflict with the Specification and Figures, and cannot be adequately compared to the prior art.  Because Oikawa et al. disclose all other limitations which are definite and supported, Oikawa et al. disclose the invention as best can be ascertained.
In respect to claims 19 and 20, Oikawa et al. disclose that the diffraction element 10 is retained on an outer side of the stack of layers.
	In respect to claim 23 and 24, Oikawa et al. disclose that the polymer layer(s) (core sheet) may be made of polycarbonate (0148).
	In respect to claim 26, Oikawa et al. disclose providing at least one of the polymer layers with data 13 (Fig. 5A-5C).

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US 2012/0286504).
In respect to claim 22, Oikawa et al. disclose a carrier film 2, however they do not disclose that it is polycarbonate, however, it would have been obvious to provide the film with a well-known material, such as polycarbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In respect to claim 27, Oikawa disclose that the data 13 and diffraction element 10 may be produced separately before combining, but do not disclose the relative times of production, e.g. that they are simultaneous, however, this would have been obvious.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, once personalized data to be printed/etched into the document and also incorporated into the volume hologram is determined, it would be obvious to immediately provide such information.  This is obvious to as quickly and efficiently record as many documents as possible in a given time frame.

Response to Arguments

Applicant's arguments filed 10/20/27 have been fully considered but they are not persuasive.
The rejection has changed, however, Oikawa et al. remains the primary reference and the argument that “the comments in the office action allege that the diffraction element 10 would be retained on an outer side of the stack of layers…[but] applicants point out that there is no citation to back up this allegation. Contrarily, the office action pointed out that the “stack of layers” comprises layers 11a/11b, and the diffraction element is clearly on the outer side of these layers (Fig. 5a).  It is assumed that due to the outer layer 12b, the diffraction element is internal to this layer, however this layer is not construed as the “stack of layers”.  Furthermore, the present office action claims and shows additional layers (e.g. separate embossing film) also outside of the diffraction element.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637